DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The terms “an upper portion” and “the bottom portion” in claim 1 is a relative term which renders the claim indefinite. The terms “an upper portion” and “the bottom portion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much of the gate structure can be considered the start and end of “an upper portion” or “the bottom portion” as the specification does not establish that the bottom portion only requires 
The terms “an upper portion” and “a lower portion” in claims 9 and 15 is a relative term which renders the claim indefinite. The terms “an upper portion” and “a lower portion” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much of the air-gap spacer can be considered the start and end of “an upper portion” or “a lower portion.”
	For the sake of prosecution, the claim will be interpreted as the air-gap spacer being segmented as equal “upper” and “lower” portions, dividing the air-gap spacer in half. 
Claim 14 recites the limitation "the metal cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 12-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basker et al. (U.S. Patent No. 9,666,533 B1; hereinafter Basker)
	With respect to claim 1, Basker discloses a semiconductor device, comprising: a fin [16] protruding from a semiconductor substrate [10]; a gate structure [44] over the fin; a source region [54] and a drain region [54] in the fin and at opposite sides of the gate structure; and a gate spacer on a sidewall of the gate structure, wherein the gate spacer comprises an air-gap spacer [62] and a sealing spacer [60P] above the air-gap spacer, an upper portion of the gate structure is laterally overlapping with the sealing spacer, and the bottom portion of the gate structure is laterally overlapping with the air gap spacer (see Figure 14; as noted in rejection under 35 U.S.C. 112(b), the bottom portion is interpreted as the bottom half of the gate structure as the relative term “bottom portion” has not been substantial structural range).
	With respect to claim 4, Basker discloses an interlayer dielectric layer [32] over the source region and the drain region, wherein the interlayer dielectric layer has a top surface that is coplanar with the sealing spacer and the hard mask (see Figure 3 and 14).

	With respect to claim 6, Basker discloses a contact etch stop layer [28] formed around the sealing spacer, wherein a top surface of the contact etch stop layer is coplanar with a top surface of the sealing spacer (See Figure 14).
	With respect to claim 7, Basker discloses an inner sidewall spacer [52p] formed between the fin and the air-gap spacer (see Figure 14)
	With respect to claim 8, Basker discloses wherein the sealing spacer is in contact with the inner sidewall spacer (See Figure 14).
	With respect to claim 10, Basker discloses a semiconductor device, comprising: a fin [16] protruding from a semiconductor substrate [10]; a gate structure [44] over the fin, wherein the gate structure comprises a gate electrode layer [44] and a gate dielectric layer [42,28] surrounding the gate electrode layer; an inner sidewall spacer [52P] on a sidewall of the gate structure; a source region [54] and a drain region [54] in the fin and at opposite sides of the gate structure; a gate spacer on a sidewall of the gate structure, wherein the gate spacer comprises an air-gap spacer [62] and a sealing spacer [60P] above the air-gap spacer, and the gate dielectric layer is in contact with the sealing spacer, the air gap spacer, and the inner sidewall spacer; and a hard mask [46,74] located adjacent to the sealing spacer (See Figure 14).
	With respect to claim 12, Basker discloses an interlayer dielectric layer [32] over the source region and the drain region, wherein a top surface of the interlayer dielectric layer is coplanar with a top surface of the sealing spacer (see Figure 3 and 14).

	With respect to claim 16, Basker discloses a semiconductor device, comprising: a gate structure [42,44] over a semiconductor substrate [10]; a source region [54] and a drain region [54] at opposite sides of the gate structure; an inner sidewall spacer [28] on a sidewall of the gate structure; a gate spacer around the gate structure, wherein the gate spacer comprises an air-gap spacer [62] and a sealing spacer [60P] above the air-gap spacer; and an interlayer dielectric layer [32] around the gate spacer, wherein the air-gap spacer is located between the inner sidewall spacer [28] and the interlayer dielectric layer (See Figure 14)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 11, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. Patent No. 9,666,533 B1; hereinafter Basker) in view of Cheng et al. (U.S. Publication No. 2017/0162650 A1; hereinafter Cheng) 
	With respect to claim 2, Basker discloses a hard mask [46] on the gate structure, wherein the hard mask has a top surface that is coplanar with the sealing spacer; 	Basker fails to explicitly disclose a metal cap layer between the hard mask and the gate structure, however does disclose the utilization of a work function metal (see Column 8 and 20-28).

	With respect to claim 3, the combination of Basker and Cheng discloses wherein a top surface of the metal cap layer is lower than a top surface of the sealing spacer (See Basker Figure 10 and Cheng Figure 1A)
	With respect to claim 11, Basker fails to disclose a metal cap layer on the gate structure, wherein a top surface of the metal cap layer is lower than a top surface of the sealing spacer.
	In the same field of endeavor, Cheng teaches a metal cap layer [18] on the gate structure, wherein a top surface of the metal cap layer is lower than a top surface of the sealing spacer (See Cheng Figure 1A ¶[0040-0042]).	The implementation of a metal cap layer within the gate structure of Basker, as taught by Cheng allows for increased work function control of the gate structure based on the needs of the transistor (See ¶[0040-0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 14, Basker fails to disclose wherein a top surface of the metal cap layer is higher than a top surface of the air-gap spacer.

	With respect to claim 18, Basker fails to disclose a metal cap layer on the gate structure; and a hard mask separated from the gate structure via the metal cap layer, however does disclose the utilization of a work function metal (see Column 8 and 20-28).
	In the same field of endeavor, Cheng teaches a metal cap layer on the gate structure; and a hard mask separated from the gate structure via the metal cap layer (See ¶[0040-0042]).	The implementation of a metal cap layer within the gate structure of Basker, as taught by Cheng allows for increased work function control of the gate structure based on the needs of the transistor (See ¶[0040-0042]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 9, 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. Patent No. 9,666,533 B1; hereinafter Basker) in view of Cheng et al. (U.S. Patent No. 9,368,572; hereinafter Cheng2)
With respect to claim 9, Basker discloses wherein the air-gap spacer comprises an upper portion and a lower portion (See Figure 14), but fails to disclose a width of the upper portion is different from a width of the lower portion.
	In the same field of endeavor, Cheng2 teaches an air-gap spacer with an upper portion and a lower portion, wherein a width of the upper portion [660] is different from a width of the lower portion [670] (See Figure 1 and 12).	The implementation of a vertical and horizontal element of the air-gap structure as taught by Cheng2 decreases the parasitic capacitance between adjacent metal structures and inhibits electrical shorting (see Column 3, lines 7-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 15, Basker discloses wherein the air-gap spacer comprises an upper portion and a lower portion, and a width of the upper portion is different from a width of the lower portion.	In the same field of endeavor, Cheng2 teaches wherein the air-gap spacer comprises an upper portion [660] and a lower portion [670], and a width of the upper portion is different from a width of the lower portion (See Figure 1 and 12).	The implementation of a vertical and horizontal element of the air-gap structure as taught by Cheng2 decreases the parasitic capacitance between adjacent metal structures and inhibits electrical shorting (see Column 3, lines 7-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	In the same field of endeavor, Cheng2 teaches wherein the inner sidewall spacer extends directly below the air-gap spacer (see Figure 14).	The implementation of an isolation structure including the inner sidewall spacer and air-gap spacer as taught by Cheng2 decreases the parasitic capacitance between adjacent metal structures and inhibits electrical shorting (see Column 3, lines 7-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 19, Basker fails to disclose wherein the air-gap spacer comprises an upper portion and a lower portion, and a width of the upper portion is different from a width of the lower portion.
	In the same field of endeavor, Cheng2 wherein the air-gap spacer comprises an upper portion [660] and a lower portion [670], and a width of the upper portion is different from a width of the lower portion (See Figure 1 and 12).	The implementation of a vertical and horizontal element of the air-gap structure as taught by Cheng2 decreases the parasitic capacitance between adjacent metal structures and inhibits electrical shorting (see Column 3, lines 7-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 20, the combination of Basker and Cheng2 discloses wherein the width of the upper portion of the air gap spacer is substantially the same as a width of a bottom portion of the sealing spacer, and the width of the lower portion of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niebojewski et al. (U.S. Publication No. 2015/0091089 A1) discloses an air spacer transistor
Lim et al. (U.S. Publication No. 2014/0299989 A1) discloses air gaps in a transistor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN HAN/Primary Examiner, Art Unit 2818